DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-12 are objected to because of the following informalities:   
Claim 11, line 3, the term --a-- should be inserted before “closed”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Munson et al. 2019/0274273.
Munson et al. disclose a bait station for containing bait, comprising:  a housing (1-3), the housing enclosing an interior space and defining at least one opening (4) permitting access to the interior space from an exterior of the housing; a floor member  (5, 30) situated within the interior space, the floor member elevated above a bottom wall (60) of the housing; and wherein the floor member includes a plurality of openings (some of perforations of 30) configured to allow pieces of said bait to pass through said openings (perforations allow litter to fall therethrough) such that the pieces of said bait are contained within a containment space (space defined between 3 & 5 such as 61) below the floor member and above the bottom wall of the housing.
Claim(s) 1-3, 6, 10, 13, 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Becattini, Jr. et al. 2009/0241843.
In regard to claim 1, Becattini, Jr. et al. disclose a housing (10), the housing enclosing an interior space (vertical walls of 10 surround an interior space; see Figs. 6-11) and defining at least one opening (opening defined above low portion 18 of front wall 12 between high portions 14,16 of 12) permitting access to the interior space from an exterior of the housing (see paras. 0043-44); and a floor member (30) situated within the interior space (see Figs. 6-11), the floor member elevated above a bottom wall (2, 2a) of the housing; and wherein the floor member (30) includes a plurality of openings (32) configured to allow pieces of said bait (water or pieces of food smaller than spilled food 24) to pass through openings such that the pieces of bait are contained within a containment space (see Fig. 9 or 11) below the floor member (30) and above the bottom wall (2, 2a) of the housing.
In regard to claim 2, Becattini, Jr. et al. disclose wherein the plurality of openings (32) are rectangular (interstitial spaces 32 shown in Fig. 8 to be square in shape which is a form of rectangle) and are formed between a plurality of rectangular slats (cross bars 34 in Fig. 8) of the floor member.
In regard to claim 3, Becattini, Jr. et al. disclose wherein the floor member (30) includes one or more supports (38, 42, 46) extending above said floor member (see Fig. 6 or 9 or 11) and outwardly from said floor member (38, 42 extend upwardly and outwardly from 30 since they are slightly angled away from 30 as shown in Figs. 8-9 and extend upwardly away from main surface of 30 & 46 extends upwardly from 30 and outwardly away from main surface of 30).
In regard to claim 6, Becattini, Jr. et al. disclose a tray (40; see Figs. 10-11) interposed between the floor member (30) and the bottom wall (2, 2a; see Fig. 11). 
In regard to claim 10, Becattini, Jr. et al. disclose a bait station for containing bait, comprising:  a housing (10), the housing enclosing an interior space and defining at least one opening (opening defined above low portion 18 of front wall 12 between high portions 14,16 of 12) permitting access to the interior space from an exterior of the housing; an insert (30, 40), the insert removable from the housing, the insert comprising:  a tray (40), and a floor member (30) spaced from the tray such that a containment space (see Fig. 11) is provided between the floor member and the tray.
In regard to claim 13, Becattini, Jr. et al. disclose wherein the at least one opening (opening defined above low portion 18 of front wall 12 between high portions 14,16 of 12) is sized to allow passage of an adult rodent into the interior space (household pets such as dogs and cats are much larger than adult rodents; see paras. 0043-44).
In regard to claim 21, Becattini, Jr. et al. disclose wherein the floor member (30) covers the containment space (see Figs. 8-9).
In regard to claim 22, Becattini, Jr. et al. disclose wherein the floor member (30) covers a bottom of the tray (upwardly facing bottom surface of 40; see Fig. 11).
In regard to claim 23, Becattini, Jr. et al. disclose wherein the floor member (30) covers a bottom of the tray (40; 30 sits over the horizontally extending bottom surface of 40; see Fig. 11).
In regard to claim 24, Becattini, Jr. et al. disclose a bait holder (20; see Fig. 9) positioned vertically above the floor member (30) for holding bait.
In regard to claim 25, Becattini, Jr. et al. disclose wherein the bait holder (20) includes a post (feeding bowls include protrusions that substantially fit into interstitial spaces 32 of tray 30; see para. 0054) that extends above the floor member (2, 2a).
In regard to claim 26, Becattini, Jr. et al. disclose wherein the bait holder (20) is attached to the housing and extends (feeding bowls include protrusions that substantially fit into interstitial spaces 32 of tray 30; see para. 0054) through at least one of the openings (32) in the floor member (30).
Claim(s) 1-3, 6, 10, 13, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Takada et al. 2019/0191660.
In regard to claim 1, Takada et al. disclose a housing (13), the housing enclosing an interior space (vertical walls of 13 surround an interior space; see Fig. 1) and defining at least one opening (opening defined by top edge of 13 in Fig. 1) permitting access to the interior space from an exterior of the housing (from above 13); and a floor member (main horizontally extending portion of 20) situated within the interior space (see Figs. 1, 3), the floor member elevated above a bottom wall (11) of the housing; and wherein the floor member (20) includes a plurality of openings (23) configured to allow pieces of said bait (objects smaller than size of 23) to pass through openings such that the pieces of bait are contained within a containment space (see Fig. 3) below the floor member (20) and above the bottom wall (11) of the housing.
In regard to claim 2, Takada et al. disclose wherein the plurality of openings (23) are rectangular (see Fig. 2) and are formed between a plurality of rectangular slats (see Fig. 2) of the floor member.
In regard to claim 3, Takada et al. disclose wherein the floor member (20) includes one or more supports (see upwardly extending vertical walls of 20) extending above said floor member (see Fig. 1 or 3) and outwardly from said floor member (see upwardly extending vertical walls of 20 also having horizontally extending flanges in Fig. 1).
In regard to claim 6, Takada et al. disclose a tray (16-19; see Fig. 1 or 3) interposed between the floor member (20) and the bottom wall (11).
In regard to claim 10, Takada et al. disclose a bait station for containing bait, comprising:  a housing (13), the housing enclosing an interior space and defining at least one opening (opening defined by top edge of 13 in Fig. 1) permitting access to the interior space from an exterior of the housing; an insert (30, 40), the insert removable from the housing, the insert comprising:  a tray (16-19), and a floor member (20) spaced from the tray such that a containment space (see Fig. 3) is provided between the floor member and the tray.
In regard to claim 13, Takada et al. disclose wherein the at least one opening (opening defined by top edge of 13 in Fig. 1) is sized to allow passage of an adult rodent into the interior space (cats are larger than adult rodents).
In regard to claim 21, Takada et al. disclose wherein the floor member (20) covers the containment space (see Fig. 3).
In regard to claim 22, Takada et al. disclose wherein the floor member (20) covers a bottom of the tray (11; see Fig. 3).
In regard to claim 23, Takada et al. disclose wherein the floor member (20) covers a bottom of the tray (20 sits over the horizontally extending bottom surface of 18; see Fig. 1 or 3).
In regard to claim 24, Takada et al. disclose a bait holder (one of horizontally extending flanges at the upper edge of 20) positioned vertically above the floor member (main horizontally extending portion of 20) for holding bait.
Claim(s) 1, 2, 6-8, 10, 13, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Baillie et al. 5,361,725.
In regard to claim 1, Baillie et al. disclose a housing (10), the housing enclosing an interior space (see Figs. 1-2) and defining at least one opening (26) permitting access to the interior space from an exterior of the housing (see Fig. 1); and a floor member (32) situated within the interior space (see Fig. 1), the floor member elevated above a bottom wall (30) of the housing; and wherein the floor member (32) includes a plurality of openings (48) configured to allow pieces of said bait (objects smaller than size of 48) to pass through openings such that the pieces of bait are contained within a containment space (see Fig. 2) below the floor member (32) and above the bottom wall (30) of the housing.
In regard to claim 2, Baillie et al. disclose wherein the plurality of openings (48) are rectangular (openings 48 in Fig. 3 are shown to be square in shape which is a form of rectangle) and are formed between a plurality of rectangular slats (see Fig. 2) of the floor member.
In regard to claim 6, Baillie et al. disclose a tray (50) interposed between the floor member (32) and the bottom wall (30).
In regard to claim 7, Baillie et al. disclose wherein the tray (50) and floor member (32) are snap-fit together (see Fig. 1 wherein the opposing ends of 32 are snapped around the ends of 50 and also 34 acts to maintain 32 in place over 50), the tray and floor member removable as a unit from the bait station (32 and 50 may be removed from 10 together; see col. 4, lines 6-14).
In regard to claim 8, Baillie et al. disclose wherein the tray includes a base portion (horizontally extending flat major portion of 50 in Figs. 1-3), an extension portion (horizontally extending flange at upper edge of one of the shorter opposing ends of 50 in Figs. 1-3), and an upright portion (one of the two longer sides of the rectangular shaped tray 50 in Figs. 1-3), the upright portion of the tray extending generally perpendicular to the base portion of the tray (one of the two longer sides of 50 extends upwardly in a vertical direction that is generally perpendicular to the horizontal plane in which the flat major portion of 50 extends), the extension portion of the tray extending generally parallel to the base portion of the tray (horizontally extending flange extends parallel to the horizontally extending flat major portion of 50).
In regard to claim 10, Baillie et al. disclose a bait station for containing bait, comprising:  a housing (10), the housing enclosing an interior space and defining at least one opening (26) permitting access to the interior space from an exterior of the housing; an insert (32, 50), the insert removable from the housing, the insert comprising:  a tray (50), and a floor member (32) spaced from the tray such that a containment space (see Figs. 1-3) is provided between the floor member and the tray.
In regard to claim 13, Baillie et al. disclose wherein the at least one opening (26) is sized to allow passage of an adult rodent into the interior space (cats are larger than adult rodents).
In regard to claim 21, Baillie et al. disclose wherein the floor member (32) covers the containment space (see Fig. 1).
In regard to claim 22, Baillie et al. disclose wherein the floor member (32) covers a bottom of the tray (upwardly facing bottom surface of 50; see Figs. 1-3).
In regard to claim 23, Baillie et al. disclose wherein the floor member (32) covers a bottom of the tray (upwardly facing bottom surface of 50; see Figs. 1-3).
In regard to claim 24, Baillie et al. disclose a bait holder (34) positioned vertically above the floor member (main horizontally extending portion of 50) for holding bait.
Claim(s) 1-3, 6-10, 13, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamamoto 2002/0000205.
In regard to claim 1, Yamamoto discloses a housing (11, 19), the housing enclosing an interior space (see Fig. 1) and defining at least one opening (18A-B) permitting access to the interior space from an exterior of the housing (see Fig. 3); and a floor member (20) situated within the interior space (see Figs. 1-2), the floor member elevated above a bottom wall (horizontal bottom of 11 in Fig. 1) of the housing; and wherein the floor member (20) includes a plurality of openings (20b) configured to allow pieces of said bait (objects smaller than 20b such as sand 14) to pass through openings such that the pieces of bait are contained within a containment space (see Fig. 1) below the floor member (20) and above the bottom wall (horizontal bottom portion of 11 in Fig. 1) of the housing.
In regard to claim 2, Yamamoto discloses wherein the plurality of openings (20b) are rectangular (interstitial spaces 32 shown in Fig. 8 to be square in shape which is a form of rectangle) and are formed between a plurality of rectangular slats (cross bars 34 in Fig. 8) of the floor member.
In regard to claim 3, Yamamoto discloses wherein the floor member (30) includes one or more supports (38, 42, 46) extending above said floor member (see Fig. 6 or 9 or 11) and outwardly from said floor member (38, 42 extend upwardly and outwardly from 30 since they are slightly angled away from 30 as shown in Figs. 8-9 and extend upwardly away from main surface of 30 & 46 extends upwardly from 30 and outwardly away from main surface of 30).
In regard to claim 6, Yamamoto discloses a tray (17) interposed between the floor member (20) and the bottom wall (horizontal bottom portion of 11 in Fig. 1).
In regard to claim 7, Yamamoto discloses wherein the tray (17) and floor member (20) are snap-fit together (20 snaps into 17 in Figs. 1-2), the tray and floor member removable as a unit from the bait station (17 can be lifted out of 11 with 20).
In regard to claim 8, Yamamoto discloses wherein the tray includes a base portion (majority of the flat horizontal bottom portion of 17 which defines 16 excluding the corner portion with 26b in Fig. 2), an extension portion (minor corner extension portion of the flat horizontal bottom portion of 17 with 26b in Fig. 2 or horizontally extending flange around the perimeter of 17 shown in Fig. 2), and an upright portion (one of the two longer sides of the rectangular shaped tray 17 in Fig. 2), the upright portion of the tray extending generally perpendicular to the base portion of the tray (one of the two longer sides of 20 extends upwardly in a vertical plane that is generally perpendicular to the horizontal plane in which the flat major bottom portion of 17 extends), the extension portion of the tray extending generally parallel to the base portion of the tray (minor corner extension portion of the flat horizontal bottom portion of 17 with 26b in Fig. 2 extends in the same horizontal plane as the flat major horizontal bottom portion of 17 which defines 16 or horizontally extending flange around the perimeter of 17 shown in Fig. 2 extends in a horizontal plane that is generally parallel to the horizontal plane in which the flat major horizontal bottom portion of 17 which defines 16 extends).
In regard to claim 9, Yamamoto discloses wherein the extension portion of the tray (minor corner extension portion of the flat horizontal bottom portion of 17 with 26b in Fig. 2) includes at least one passage (26b), the at least one passage configured to allow a bait rod to extend through the at least one passage (26b is a cutting space for storing a scoop which has a shaft similar to a rod shaped object and therefore is capable of allowing a bait rod to extend therethrough; see para. 0063).
In regard to claim 10, Yamamoto discloses a bait station for containing bait, comprising:  a housing (11, 19), the housing enclosing an interior space and defining at least one opening (18A-B) permitting access to the interior space from an exterior of the housing; an insert (17, 20), the insert removable from the housing, the insert comprising:  a tray (17), and a floor member (20) spaced from the tray such that a containment space (see Fig. 1) is provided between the floor member and the tray.
In regard to claim 13, Yamamoto disclose wherein the at least one opening (18A-B) is sized to allow passage of an adult rodent into the interior space (see Fig. 3).
In regard to claim 21, Yamamoto discloses wherein the floor member (20) covers the containment space (see Figs. 1-2).
In regard to claim 22, Yamamoto discloses wherein the floor member (20) covers a bottom of the tray (upwardly facing bottom surface of 17; see Figs. 1-2).
In regard to claim 23, Yamamoto discloses wherein the floor member (20) covers a bottom of the tray (upwardly facing bottom surface of 17; see Figs. 1-2).
In regard to claim 24, Yamamoto discloses a bait holder (19a) positioned vertically above the floor member (20) for holding bait.
Claim(s) 1, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kiera 5,806,461.
In regard to claim 1, Kiera discloses a housing (20, 50), the housing enclosing an interior space (see Fig. 2) and defining at least one opening (24) permitting access to the interior space from an exterior of the housing (see Fig. 1); and a floor member (30-31) situated within the interior space (see Fig. 2), the floor member elevated above a bottom wall (horizontal bottom of 50 in Fig. 2) of the housing; and wherein the floor member (30-31) includes a plurality of openings (openings in elongate perforate walkway 31) configured to allow pieces of said bait (objects smaller than the openings such as pieces of litter) to pass through openings such that the pieces of bait are contained within a containment space (see Figs. 2, 4, 5) below the floor member (30-31) and above the bottom wall (horizontal bottom portion of 50 in Fig. 2) of the housing.
In regard to claim 21, Kiera discloses wherein the floor member (30-31) covers the containment space (see Figs. 2, 4, 5).
In regard to claim 24, Kiera discloses a bait holder (21 capable of holding bait) positioned vertically above the floor member (30-31) for holding bait.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munson et al. 2019/0274273 in view of Charette 2013/0269622 or Matsuo et al. 2013/0213311.
In regard to claim 2, Munson et al. disclose wherein the plurality of openings (oval or elongated shaped perforations in Fig. 9) are formed between a plurality of slats (see Fig. 9 showing slats defining perforations) of the floor member, but do not disclose the plurality of openings which are formed between a plurality of rectangular slats of the floor member.  Charette and Matsuo et al. disclose a floor member (2 OR 4) elevated above a bottom wall (bottom of 12 OR 22) of the housing, wherein the floor member includes a plurality of rectangular openings (rectangular openings defined in net bottom 22 of 2; see Figs. 5-6 OR 413; see Fig. 4) which are formed between a plurality of rectangular slats (rectangular slats of net bottom 22 of 2; see Figs. 5-6 OR 411-412; see Fig. 4) of the floor member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of openings of Munson et al. such that they are rectangular in shape and are formed between a plurality of rectangular slats of the floor member in view of Charettte or Matsuo et al. in order to provide an alternative configuration for the openings which still allow for the desired material to pass therethrough while provide a surface upon which the animals may walk upon.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto 2002/0000205 in view of Charette 2013/0269622 or Matsuo et al. 2013/0213311.
In regard to claim 2, Yamamoto et al. disclose wherein the plurality of openings (20b are circular openings) are formed between a plurality of slats (see Fig. 2 showing slats comprising intervening portions between openings 20b) of the floor member, but do not disclose the plurality of openings which are formed between a plurality of rectangular slats of the floor member.  Charette and Matsuo et al. disclose a floor member (2 OR 4) elevated above a bottom wall (bottom of 12 OR 22) of the housing, wherein the floor member includes a plurality of rectangular openings (rectangular openings defined in net bottom 22 of 2; see Figs. 5-6 OR 413; see Fig. 4) which are formed between a plurality of rectangular slats (rectangular slats of net bottom 22 of 2; see Figs. 5-6 OR 411-412; see Fig. 4) of the floor member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of openings of Yamamoto et al. such that they are rectangular in shape and are formed between a plurality of rectangular slats of the floor member in view of Charettte or Matsuo et al. in order to provide an alternative configuration for the openings which still allow for the desired material to pass therethrough while provide a surface upon which the animals may walk upon.
In regard to claim 3, Yamamoto discloses wherein the floor member (20) includes one or more supports (horizontally extending perimeter flange of 17 that is shown in Fig. 2 as resting upon upper edge of 15) extending above said floor member (see Fig. 1 or 2) and outwardly from said floor member (horizontally extending perimeter flange of 17 extends outwardly away from 20 in Fig. 1 or 2).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. 5,361,725 in view of Charette 2013/0269622 or Matsuo et al. 2013/0213311.
In regard to claim 2, Baillie et al. disclose wherein the plurality of openings are formed between a plurality of slats (see Fig. 3 showing slats defining 48) of the floor member, but do not disclose the plurality of openings which are formed between a plurality of rectangular slats of the floor member.  Charette and Matsuo et al. disclose a floor member (2 OR 4) elevated above a bottom wall (bottom of 12 OR 22) of the housing, wherein the floor member includes a plurality of rectangular openings (rectangular openings defined in net bottom 22 of 2; see Figs. 5-6 OR 413; see Fig. 4) which are formed between a plurality of rectangular slats (rectangular slats of net bottom 22 of 2; see Figs. 5-6 OR 411-412; see Fig. 4) of the floor member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of openings of Baillie et al. such that they are rectangular in shape and are formed between a plurality of rectangular slats of the floor member in view of Charettte or Matsuo et al. in order to provide an alternative configuration for the openings which still allow for the desired material to pass therethrough while provide a surface upon which the animals may walk upon.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiera 5,806,461 in view of Charette 2013/0269622 or Matsuo et al. 2013/0213311.
In regard to claim 2, Kiera discloses wherein the plurality of openings (openings in elongate perforate walkway 31) are formed between a plurality of slats (see Fig. 3 showing slats defining the openings) of the floor member, but do not disclose the plurality of openings which are formed between a plurality of rectangular slats of the floor member.  Charette and Matsuo et al. disclose a floor member (2 OR 4) elevated above a bottom wall (bottom of 12 OR 22) of the housing, wherein the floor member includes a plurality of rectangular openings (rectangular openings defined in net bottom 22 of 2; see Figs. 5-6 OR 413; see Fig. 4) which are formed between a plurality of rectangular slats (rectangular slats of net bottom 22 of 2; see Figs. 5-6 OR 411-412; see Fig. 4) of the floor member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of openings of Kiera such that they are rectangular in shape and are formed between a plurality of rectangular slats of the floor member in view of Charettte or Matsuo et al. in order to provide an alternative configuration for the openings which still allow for the desired material to pass therethrough while provide a surface upon which the animals may walk upon.
In regard to claim 3, Kiera discloses wherein the floor member (30-31) includes one or more supports (30a in Figs. 2, 4) extending above the floor member (see Fig. 2) and outwardly from the floor member (see Figs. 2, 4).
In regard to claim 4, Kiera discloses wherein the floor member (30-31) includes a base portion (portion of 31 connected to 30b-c), an extension portion (portion of 31 connected to 30a that leads to 24 in Fig. 2), and an upright portion (30b-c) including a portion of the plurality of openings (openings 45 in 30b-c), the upright portion (30b-c) of the floor member extending generally perpendicular to the base portion (portion of 31 connected to 30b-c) of the floor member, the extension portion (portion of 31 connected to 30a) of the floor member extending generally parallel to the base portion of the floor member (see Figs. 2, 4, 6).
In regard to claim 5, Kiera discloses wherein the extension portion (portion of 31 connected to 30a) includes at least one passage (one of the openings in portion of the elongate perforate walkway 31 connected to 30a), the at least one passage (the one of the openings) configured to allow a bait rod to extend through the at least one passage (the opening is capable of receiving a rod that will fit therethrough).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. 5,361,725 in view of Tanner et al. 6,945,193 or Roberts 2013/0319343.
Baillie et al. disclose wherein the housing (10) includes a lid (20) movable between an open position (see Fig. 1) and a closed position (when 20 is placed on top edges of 12, 14, 16, 18), but does not disclose wherein the housing includes a lid connected via at least one hinge to a body of the housing.  Tanner et al. and Roberts disclose wherein the housing (12 OR 2, 4) includes a lid (26 OR 3) connected via at least one hinge (26 hingedly attached to back wall 18 OR 8) to a body of the housing (18 OR see Fig. 3), the lid movable between an open position (see Fig. 1 OR see Figs. 1-2) and a closed position (see Fig. 4 OR see Fig. 3).  It would have been obvious to one of ordinary skill in the art to modify the housing of Baillie et al. such that it includes a lid connected via at least one hinge to a body of the housing in view of Tanner et al. or Roberts so that the lid remains connected to the housing in the open position so that it is not displaced or lost from the housing.
In regard to claim 12, Baillie et al. and Tanner et al. or Roberts disclose wherein the housing includes at least one lock (closing tabs 28 of Tanner et al. OR fastening means 5), the at least one lock configured to lock the lid in the closed position (see col. 2, lines 44-45 of Tanner et al. OR see para. 0056).













Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA